Barrett, J.
I concur upon the ground that it was error to exclude the evidence of the agent of the Jewelers’. Board of Trade in denial of what had been sworn to by one of the Viemeisters.
O’Brien, J.
The defendants, with regard to the sale and delivery of goods between November 24 and December 9, 1890, to plaintiff’s assignors, alleged that the same were delivered because they relied on the truth of statements which were false and fraudulent. Some of the goods taken by them were delivered prior to November 24, 1890, and had either been paid for or delivered upon a credit not induced by fraudulent representations. These the defendants took wrongfully, and for their value a verdict should have been directed for plaintiff. I dissent, moreover, from so much of the opinion as intimates that it was error to show the prior dealings between the parties. Such evidence, it seems to me, is competent and relevant upon the question as to whether or not defendants relied solely on the representations made to the Jewelers’ Board of Trade, and communicated to them. The extent of prior credits and the course of dealing between the parties bears directly on this point. Upon the other grounds assigned as error by the presiding judge I concur in the result.